
	

113 HR 2401 IH: Good Neighbor Forestry Act
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2401
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Cotton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Secretary of Agriculture and the
		  Secretary of the Interior to enter into cooperative agreements with State
		  foresters authorizing State foresters to provide certain forest, rangeland, and
		  watershed restoration and protection services.
	
	
		1.Short titleThis Act may be cited as the
			 Good Neighbor Forestry
			 Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 stateThe term eligible State means a State that
			 contains National Forest System land or Bureau of Land Management land.
			(2)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 Agriculture, with respect to National Forest System land; or
				(B)the Secretary of
			 the Interior, with respect to Bureau of Land Management land.
				(3)State
			 foresterThe term State forester means the head of
			 a State agency with jurisdiction over State forestry programs in an eligible
			 State.
			3.Cooperative
			 agreements and contracts
			(a)In
			 generalThe Secretary may enter into a cooperative agreement or
			 contract (including a sole source contract) with a State forester to authorize
			 the State forester to provide the forest, rangeland, and watershed restoration,
			 management, and protection services described in subsection (b) on National
			 Forest System land or Bureau of Land Management land, as applicable, in the
			 eligible State.
			(b)Authorized
			 servicesThe forest, rangeland, and watershed restoration,
			 management, and protection services referred to in this section include the
			 conduct of—
				(1)activities to
			 treat insect-infected forests;
				(2)activities to
			 reduce hazardous fuels;
				(3)activities
			 involving commercial harvesting or other mechanical vegetation treatments;
			 or
				(4)any other
			 activities to restore or improve forest, rangeland, and watershed health,
			 including fish and wildlife habitat
				(c)State as
			 agentExcept as provided in subsection (f), a cooperative
			 agreement or contract entered into under subsection (a) may authorize the State
			 forester to serve as the agent for the Secretary in providing the restoration,
			 management, and protection services authorized under subsection (a).
			(d)SubcontractsIn
			 accordance with applicable contract procedures for the eligible State, a State
			 forester may enter into subcontracts to provide the restoration, management,
			 and protection services authorized under a cooperative agreement or contract
			 entered into under subsection (a).
			(e)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services
			 performed under a cooperative agreement or contract entered into under
			 subsection (a).
			(f)Retention of
			 NEPA responsibilitiesAny decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect
			 to any restoration, management, and protection services to be provided under
			 this Act by a State forester on National Forest System land or Bureau of Land
			 Management land, as applicable, shall not be delegated to a State forester or
			 any other officer or employee of the eligible State.
			(g)Applicable
			 lawThe restoration, management, and protection services to be
			 provided under this Act shall be carried out on a project-to-project basis
			 under existing authorities of the Forest Service or Bureau of Land Management,
			 as applicable.
			
